P.O. Box 2600 Valley Forge, PA 19482-2600 610-669-1538 Judy_L_Gaines@vanguard.com April 18, 2012 Bo J. Howell, Esq. U.S. Securities & Exchange Commission via electronic filing treet, N.E. Washington, DC 20549 RE: Vanguard International Equity Funds; File No. 33-32548 Dear Mr. Howell, The following responds to your comments of April 16, 2012 on the post-effective amendment of the registration statement of the above-referenced registrant. You commented on Post-Effective Amendment No. 82 that was filed on February 29, 2012 pursuant to Rule 485(a). Comment 1: Prospectus – Derivatives Risk Comment: If the Funds intend to invest in derivatives, that disclosure should appear in the summary portion of the prospectus. If derivatives disclosure will not appear in the summary, move the derivative disclosure to the SAI. Response: Since none of the funds in the registrant have a primary strategy of investing in derivatives, and since the associated risks do not rise to the level of a primary risk, we do not consider the derivative disclosure appropriate for inclusion in the summary section. We plan to keep the disclosure in the prospectus where it is currently located because, although derivatives would only constitute a limited portion of each fund’s investments, we think shareholders are best served by understanding what those derivatives are, and how they are used. Moving the related disclosure to the SAI would not best serve shareholders. For that reason, we plan to keep the disclosure where it is currently located. Comment 2: Prospectus –Derivatives Risk Comment: The Funds are subject to “derivatives risk.” Please consider the Securities and Exchange Commission’s letter to the Investment Company Institute dated July 30, 2010, and confirm to the Staff that you are comfortable with the level of disclosure as it relates to the Funds’ use of derivatives. Response: We are comfortable with the level of disclosure as it relates to each fund’s use of derivatives. 0266047, v0.2 P.O. Box 2600 Valley Forge, PA 19482-2600 610-669-1538 Judy_L_Gaines@vanguard.com Comment 3: SAI – Management of the Funds Comment: Consider adding more disclosure in response to Instruction 10 of Item 17(a) to Form N-1A for each trustee regarding his/her experience and qualification for serving as such. Response: We think our disclosure is responsive to Instruction 10 of Item 17(a). Our introduction to the trustees’ table combined with the trustees’ bios set forth the experience and qualification Vanguard considered in concluding that each individual should serve as trustee.
